Éd L
ü, La

AV EAUT À Li COYVENTION EXT:
ULF = SCLIC

DH CC4:TL: uU CONGO ET CS

La Héprblique Démocr-.ticue éu Congé, ci-après désigrée d
pir 110 DTAT 4, représentée pair le .inistre de l'Economie Hationtle,
de iñrdstre des Finances et le känistre des ‘ânes et des Affaires Fonci:®

de pronière part;

- " CONGC SULF OIL LOHFAY V, ci-après désignée par
COLGULF, constituée Je 9 juin 1960 et régie selon Les lois de L'LESt de
clavare, Ttstsmtnis dfunérique, dont Le sière socini est sis à
lilmington, 110 Jest 10th Street, Lelavare ( .) ai, awe fins: dos
égerts articles, à élu domicile À linanas” et éont Li: statuts ont ‘t
: ‘loniteiz* Congolais du 1er février 1966 et :: vos6s au Greffe
de Prendre Instance de Hinshas. le 19 juir :662 et repré

je

Herbert =Gwin HANSS fondé de pouvoir

de deaudèime part;

gr # SCLICO », Société congolsise à responsrbilite 1i
le 24 mai 1960, doit le eiège social est sis À linsies:
publiés in k

selie du Tribu

#
L

, Son Président
de troisième part;

“tion de ce que 14 lépurlique 1 crntiqus

| 5 x ircit qu'elle tire du O- . inier le
part recent À Li core titution «1 expit 2! +5. sociftls |
| 7 3 re qu'À toutes ne ificrtions rieures

| ' 4 Éué convanx Et arrèté ce qui suit :

nrélèvens: À

on 4e cette renonciation,
; la comention
cent prévu pa?
lix vour ét à douze et der:

[-

At m4

FE

Les fvos vemlitions de ce prélèvenent » - ront cellée ,)

00© et SCL:
nitlique Dénocr

2: En outre, les sncié

se qui la concerne, accorde à

choïx de 21 nemination d'ur atmimistrateu par 1
qui constitueront pour chacuns de ces sociitée le

tion,

Le présent avenant fait pertie intégr

ss
ee À
Fi
a
6
ke

entre la République Lémoerntique du Corg® et Congu:

Airsi fait er eirq 2xempleires orig

sa, le 9 août 1965.

à RÉPUREIQU : DS CRAFT OÙ

